Exhibit 10.1

 

EARTHLINK, INC.

 

2006 EQUITY AND CASH INCENTIVE PLAN

 

Restricted Stock Unit Agreement

 

No. of Restricted Stock

Units Awarded Hereunder:

 

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) dated as of the 20th day
of July, 2010, between EarthLink, Inc., a Delaware corporation (the “Company”),
and          (the “Participant”) is made pursuant and subject to the provisions
of the Company’s 2006 Equity and Cash Incentive Plan (the “Plan”), a copy of
which is attached hereto.  All terms used herein that are defined in the Plan
have the same meaning given them in the Plan.

 

1.                                      Grant of Restricted Stock Units. 
Pursuant to the Plan, the Company, on July 20, 2010 (the “Date of Grant”),
granted to the Participant         Restricted Stock Units, each Restricted Stock
Unit corresponding to one share of the Common Stock of the Company (this
“Award”).  Subject to the terms and conditions of the Plan, each Restricted
Stock Unit represents an unsecured promise of the Company to deliver, and the
right of the Participant to receive, one share of the Common Stock of the
Company at the time and on the terms and conditions set forth herein.  As a
holder of Restricted Stock Units, the Participant has only the rights of a
general unsecured creditor of the Company.

 

2.                                      Terms and Conditions.  This Award is
subject to the following terms and conditions:

 

(a)                                 Vesting of Award.

 

(i)                                     In General.  Except as otherwise
provided below, thirty percent (30%) of the outstanding Restricted Stock Units
(rounded down to the nearest whole share of Company Common Stock) shall become
earned and payable on May 20, 2011, and the remaining outstanding Restricted
Stock Units shall become earned and payable on November 20, 2011, provided in
each case the Participant has been continuously employed by, or providing
services to, the Company or an Affiliate from the Date of Grant through such
date.

 

(ii)                                  Change in Control.  If there is a Change
in Control and no provision is made for the continuance, assumption or
substitution by the Company or its successor in connection with the Change in
Control of the outstanding Restricted Stock Units, then immediately prior to the
Change in Control, to the extent not previously vested, one hundred percent
(100%) of the outstanding Restricted Stock Units shall become earned and
payable, provided the Participant has been continuously employed by, or
providing services to, the Company or an Affiliate from the Date of Grant until
the Change in Control.  Notwithstanding the foregoing, if provision is made for
the continuance, assumption or substitution by the Company or its successor in
connection with the Change in Control of the outstanding Restricted Stock Units
and at any time on or after a Change in Control the

 

--------------------------------------------------------------------------------


 

Participant’s employment is terminated (A) by the Company or an Affiliate for
any reason other than Cause and other than on account of death or Disability, or
(B) by the Participant “For Good Reason” (with such term having the meaning set
forth in the EarthLink, Inc. Amended and Restated Change-In-Control Accelerated
Vesting and Severance Plan(the “CIC Plan”) with respect to accelerated vesting
of outstanding restricted stock units for a participant in the CIC Plan at the
“Bronze Benefit Category” and solely for purposes of subsections (i) and (ii) of
such definition, but in no respect shall Participant be entitled to participate
in the CIC Plan), then, to the extent not previously vested, one hundred percent
(100%) of the outstanding Restricted Stock Units shall become earned and
payable, provided the Participant has been continuously employed by, or
providing services to, the Company or an Affiliate from the Date of Grant until
the time of such termination of employment; provided, however, that Participant
must give the Company notice of any event or condition that would constitute
“For Good Reason” within thirty (30) days of the event or condition that would
constitute “for Good Reason,” and upon receipt of such notice the Company shall
have thirty (30) days to remedy such event or condition, and if such event or
condition is not remedied within such thirty (30)-day period, any termination of
employment by Participant “For Good Reason” must occur within sixty (60) days
after the period for remedying such condition or event has expired.

 

(iii)                               Position Elimination.  Notwithstanding the
foregoing, if before a Change in Control occurs the Company or an Affiliate
terminates the Participant’s employment as the result of a position elimination,
such that the Participant is entitled to receive benefits under any position
elimination and severance plan maintained by the Company or Affiliate, then, to
the extent not previously vested, the outstanding Restricted Stock Units shall
become earned and payable as to that number that equals (A) the product of the
aggregate number of Restricted Stock Units subject to this Agreement multiplied
by a fraction, the numerator of which equals the number of full or partial
months during which the Participant remained continuously employed by the
Company or an Affiliate from the Date of Grant until the position elimination
(but not to exceed sixteen (16)) and the denominator of which is sixteen (16),
minus (B) the aggregate number of Restricted Stock Units that have vested
previously.

 

(iv)                              Vesting Date.  Outstanding Restricted Stock
Units shall be forfeitable until they become earned and payable as described
above.  Each date upon which the Restricted Stock Units or any portion thereof
becomes earned and payable shall be referred to as a “Vesting Date” with respect
to the applicable number of Restricted Stock Units.

 

(b)                                 Settlement of Award.  Subject to the terms
of this Section 2 and Section 3 below, the Company shall issue to the
Participant one share of Common Stock for each Restricted Stock Unit that
becomes earned and payable under Section 2(a) above and shall deliver to the
Participant such shares as soon as practicable (and within thirty (30) days)
after the applicable Vesting Date.  As a condition to the settlement of the
Award, the Participant shall be required to pay any required withholding taxes
attributable to the Award in cash or cash equivalent acceptable to the
Committee.  However, the Company in its discretion may, but is not required to,
allow the Participant to satisfy any such applicable withholding taxes (i) by
allowing the Participant to surrender shares of Common Stock that the
Participant already owns (but only for the minimum required withholding),
(ii) by the Company withholding shares of Common Stock issuable to the
Participant hereunder, with such shares to be valued at their fair market

 

2

--------------------------------------------------------------------------------


 

value as of the date of settlement, (iii) by such other medium of payment as the
Committee shall authorize or (iv) by any combination of the allowable methods of
payment set forth herein.

 

3.                                      Termination of Award.  Notwithstanding
any other provision of this Agreement, outstanding Restricted Stock Units that
have not become earned and payable before the termination of the Participant’s
employment with the Company or an Affiliate, shall expire and may not become
earned and payable at and after such time.

 

4.                                      Shareholder Rights.  Except as set forth
in Section 6 below, the Participant shall not have any rights as a shareholder
with respect to shares of Common Stock subject to any Restricted Stock Units
until issuance of such shares of Common Stock.  The Company may include on any
certificates representing shares of Common Stock issued pursuant to this Award
such legends referring to any representations, restrictions or any other
applicable statements as the Company, in its discretion, shall deem appropriate.

 

5.                                      Transferability.  Except as otherwise
provided herein, this Award is not transferable other than by will or the laws
of descent and distribution.  If this Award is transferred by will or the laws
of descent and distribution, the Award must be transferred in its entirety to
the same person or persons or entity or entities.  Notwithstanding the
foregoing, the Participant, at any time prior to the Participant’s death, may
transfer all or any portion of this Award to the Participant’s children,
grandchildren, spouse, one or more trusts for the benefit of such family members
or a partnership in which such family members are the only partners, on such
terms and conditions as are appropriate for such transferees to be included in
the class of transferees who may rely on a Form S-8 registration statement under
the Securities Act of 1933 to sell shares received pursuant to the Award.  Any
such transfer will be permitted only if (i) the Participant does not receive any
consideration for the transfer and (ii) the Committee expressly approves the
transfer.  Any transferee to whom this Award is transferred shall be bound by
the same terms and conditions that governed the Award during the time it was
held by the Participant (which terms and conditions shall still be read from the
perspective of the Participant); provided, however, that such transferee may not
transfer the Award except than by will or the laws of descent and distribution. 
Any such transfer shall be evidenced by an appropriate written document that the
Participant and the transferee execute and the Participant shall deliver a copy
thereof to the Committee on or before the effective date of the transfer.  No
right or interest of the Participant or any transferee in this Award shall be
liable for, or subject to, any lien, liability or obligation of the Participant
or transferee.

 

6.                                      Cash Dividends.  For so long as the
Participant holds outstanding Restricted Stock Units, if the Company pays any
cash dividends on its Common Stock, then the Company will pay the Participant in
cash for each outstanding Restricted Stock Unit covered by this Award as of the
record date for such dividend, less any required withholding taxes, the per
share amount of such dividend that the Participant would have received had the
Participant owned the underlying shares of Common Stock as of the record date of
the dividend if, and only if, the applicable Restricted Stock Units become
earned and payable and the related shares of Common Stock are issued to the
Participant.  In that case, the Company shall pay such cash amounts to the
Participant, less any required withholding taxes, at the same time the related
shares of Common Stock are delivered.  The additional payments pursuant to this
Section 6 shall be treated as a separate arrangement.

 

3

--------------------------------------------------------------------------------


 

7.                                      Change in Capital Structure.  The terms
of this Award shall be adjusted in accordance with the terms and conditions of
the Plan as the Committee determines is equitably required in the event the
Company effects one or more stock dividends, stock splits, subdivisions or
consolidations of shares or other similar changes in capitalization.

 

8.                                      Notice.  Any notice or other
communication given pursuant to this Agreement, or in any way with respect to
the Award, shall be in writing and shall be personally delivered or mailed by
United States registered or certified mail, postage prepaid, return receipt
requested, to the following addresses:

 

If to the Company:

EarthLink, Inc.

 

1375 Peachtree Street - Level A

 

Atlanta, Georgia 30309

 

Attention: General Counsel

 

If to the Participant:

 

9.                                      No Right to Continued Employment or
Service.  Neither the Plan, the granting of this Award nor any other action
taken pursuant to the Plan or this Award constitutes or is evidence of any
agreement or understanding, express or implied, that the Company or any
Affiliate will retain the Participant as an employee or other service provider
for any period of time or at any particular rate of compensation.

 

10.                               Agreement to Terms of Plan and Agreement.  The
Participant has received a copy of the Plan, has read and understands the terms
of the Plan and this Agreement, and agrees to be bound by their terms and
conditions.

 

11.                               Tax Consequences.  The Participant
acknowledges that (i) there may be adverse tax consequences upon acquisition or
disposition of the shares of Common Stock issued pursuant to this Award and
(ii) Participant should consult a tax adviser prior to such acquisition or
disposition.  This Award and all payments hereunder are intended to be exempt
from Code Section 409A as short-term deferrals.  However, the Participant is
solely responsible for determining the tax consequences of the Award and for
satisfying the Participant’s tax obligations with respect to the Award
(including, but not limited to, any income or excise taxes resulting from the
application of Code Section 409A), and neither the Company nor any Affiliate
shall be liable to the Participant or any other person if this Award is subject
to taxes, penalties or interest as a result of failing to be exempt from, or
comply with, Code Section 409A.  For purposes of this Agreement, all rights to
payments hereunder shall be treated as rights to receive a series of separate
payments and benefits to the fullest extent allowed by Section 409A of the Code.

 

12.                               Binding Effect.  Subject to the limitations
stated above and in the Plan, this Agreement shall be binding upon and inure to
the benefit of the distributees, legatees and personal representatives of the
Participant and the successors of the Company.

 

4

--------------------------------------------------------------------------------


 

13.                               Conflicts.  In the event of any conflict
between the provisions of the Plan and the provisions of this Agreement, the
provisions of the Plan shall govern.  All references herein to the Plan shall
mean the Plan as in effect on the date hereof.

 

14.                               Counterparts.  This Agreement may be executed
in a number of counterparts, each of which shall be deemed an original, but all
of which together shall constitute one in the same instrument.

 

15.                               Miscellaneous.  The parties agree to execute
such further instruments and take such further actions as may be necessary to
carry out the intent of the Plan and this Agreement.  This Agreement and the
Plan shall constitute the entire agreement of the parties with respect to the
subject matter hereof.

 

16.                               Governing Law.  This Agreement shall be
governed by the laws of the State of Delaware, except to the extent federal law
applies.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and the Participant has affixed his signature hereto.

 

 

COMPANY:

 

 

 

EARTHLINK, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

PARTICIPANT:

 

 

 

 

 

6

--------------------------------------------------------------------------------